Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2-7, 12, 13, 15-18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a set of electrodes one over or underneath each” in line 9 which should read “a set of electrodes, one over or underneath each”.
Claim 19 recites “a set of electrodes one over or underneath each of the longitudinal stripes for biasing the electrodes” and it is not clear how the electrodes can bias the electrodes i.e. how can the electrodes bias themselves ?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2015087988 A1) hereafter referred to as Yokoyama in view of Kim et al. (US 20150194540 A1) hereafter referred to as Kim  .
In regard to claim 1 Yokoyama teaches an electro-optical element [see Fig. 9 reproduced below] comprising:

    PNG
    media_image1.png
    442
    979
    media_image1.png
    Greyscale

an optical waveguide structure [“optical waveguide region 22a of the core layer 22”] comprising at least three stripes [see there are 3 stripes separated by 73 and the center stripe is 22 ] spaced from one another such that a slot is present [see “opening 72 is filled with an organic dielectric material having an electro-optic effect as the dielectric material 73” ] between each two adjacent stripes of the at least three stripes;
an electrode [see 32, 15, 33] for each stripe, such that two adjacent electrodes are biased using opposite [see that 15 is signal and 32, 33 are grounded] polarities.
See “dielectric material 73 is preferably a dielectric material containing an organic dielectric material having an electro-optic effect”.
Yokoyama does not teach a photodetector.
Yokoyama does not teach a graphene absorption layer provided over or underneath the at least three stripes; that the electrode for each stripe is over or underneath the graphene absorption layer; and
wherein the photodetector is configured such that two adjacent electrodes are biased using opposite polarities to create a p-n junction effect in a portion of the graphene absorption layer, wherein the portion of the graphene absorption layer is located over or underneath each respective slot between said each two adjacent stripes.
shows the presence of an induced p-n junction due to the different metals,  thus when the hole electron pairs generated by absorption, the voltage which is applied to the p-n junction is biased to make the p type more p type and the n type more n type, in order to collect the hole current and the electron current .
Thus it would be obvious to modify Yokoyama Fig. 9 as taught by Kim to detect light i.e. to be a photodetector including a graphene layer above 12 underneath 32, 15 and 33 to modify Yokoyama Fig. 9 to be a photodetector including a graphene absorption layer provided over or underneath the at least three stripes; that the electrode for each stripe is over or underneath the graphene absorption layer; 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use the modified device of Kim to detect light, i.e. to have the additional capability to detect light.
In regard to claim 8 Yokoyama and Kim as combined teaches [see Yokoyama “core layer 11 is made of an inorganic compound such as titanium oxide (TiO .sub.2 ), silicon nitride (Si .sub.3 N .sub.4 ) ...”] wherein the stripes of the optical waveguide comprise silicon nitride.
In regard to claim 9 Yokoyama and Kim as combined teaches [see Yokoyama “electrode layers 15 and 16 are made of materials having good conductivity at high frequencies, such as gold (Au), silver (Ag), copper (Cu), platinum (Pt), ruthenium (Ru), rhodium (Rh), palladium”] wherein at least some of the plurality of electrodes are metal electrodes.
In regard to claim 10 Yokoyama and Kim as combined does not specifically teach wherein at least some of the plurality of electrodes are made of a semiconductor material.
However see Yokoyama “If the conductivity is good, the material of the electrode layers 15 and 16 is not limited to metal”.
Thus it would be obvious to modify Yokoyama Fig. 9 wherein at least some of the plurality of electrodes are made of a semiconductor material.
The motivation is that conductivity of semiconductor is known to depend on doping and that increasing doping increases conduction.

In regard to claim 14 Yokoyama and Kim as combined teaches wherein the graphene absorbing layer is located underneath the stripes, [this is true because “up” and “down” are relative, see that in Yokoyama Fig. 9 the “down” direction could be considered “up”, see combination Kim] and wherein each electrode is formed underneath the graphene absorption layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818